internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp b04 - plr-164351-01 date date distributing controlled newco corp y state x profession a b c date a exchanging shareholders plr-164351-01 this letter responds to your date letter requesting rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in such request and subsequent correspondence is summarized below the rulings contained in this letter are based upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process summary of facts distributing is a state x professional_corporation that conducts profession a distributing’s only outstanding_stock is voting common on date a distributing acquired corp y in a transaction the taxpayer represented to qualify as a reorganization described in sec_368 of the internal_revenue_code the code the corp y shareholders became distributing shareholders and continued to primarily specialize in b distributing’s other shareholders specialize primarily in c distributing shareholders have decided that the benefits from combining distributing and corp y did not develop as expected and the shareholders who specialize in b on the one hand and the shareholders who specialize in c on the other hand now desire to be independent and go their separate ways accordingly distributing proposes the following transaction i distributing will transfer the assets and liabilities associated with b to newly formed controlled in exchange for all of controlled’s stock and the assumption by controlled of related liabilities the contribution ii distributing will distribute the controlled stock to the exchanging shareholders in exchange for all of their distributing stock the distribution iii following the distribution controlled will merge into newly formed newco and controlled will cease to exist this transaction is intended to qualify under sec_368 of the code representations the taxpayer has made the following representations concerning the proposed transaction a the fair_market_value of the controlled stock received by each exchanging plr-164351-01 shareholder will approximately equal the fair_market_value of the distributing stock surrendered in the exchange b no part of the consideration distributed by distributing will be received by an exchanging shareholder as a creditor employee or in any capacity other than as distributing shareholder c the five years of financial information submitted on behalf of distributing represents its present operations and there have been no substantial operational changes since the date of the last financial statement submitted d following the transaction distributing and newco will each continue the active_conduct of its business independently and with its separate employees e the distribution will be carried out to resolve management systemic and other problems that arise or are exacerbated by distributing’s operation of the b and c specialties within a single corporation the distribution is motivated in whole or substantial part by this corporate business_purpose f except for the proposed merger of controlled into newco after the distribution there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of the stock in either distributing controlled or newco after the transaction g there is no plan or intention by either distributing controlled or newco directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 h except for the proposed merger of controlled into newco after the distribution there is no plan or intention to liquidate distributing controlled or newco to merge any one corporation with any other corporation or to sell or otherwise dispose_of the assets of any one corporation after the transaction except in the ordinary course of business i the total adjusted_basis and the fair_market_value of the assets to be transferred to controlled by distributing in the contribution will equal or exceed the amount of the liabilities assumed as determined under sec_357 of the code by controlled j the liabilities to be assumed as determined under sec_357 in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred plr-164351-01 k payments made in connection with any continuing transactions between distributing and controlled or distributing and newco will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length l no property is being transferred between distributing and controlled for which an investment_tax_credit has or will be claimed m no intercorporate debt will exist between distributing and controlled or distributing and newco at the time of or after the distribution n no two parties to the transaction are investment companies as defined in sec_368 and iv o immediately after the transaction no person will hold disqualified_stock in distributing controlled or newco that constitutes a percent or greater interest in such corporation within the meaning of sec_355 p distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction q the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of distributing controlled or newco stock entitled to vote or stock possessing percent or more of the total value of all classes of distributing controlled or newco stock r distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing controlled or newco to make an s_corporation_election pursuant to sec_1362 we rule as follows rulings based solely on the information submitted and representations set forth above the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution plr-164351-01 sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the exchanging shareholders on the distribution sec_355 the basis of controlled stock in the hands of each exchanging shareholder will equal the basis of the distributing stock surrendered by such shareholder in exchange therefor sec_358 the holding_period of controlled stock received by each exchanging shareholder will include the holding_period of the distributing stock exchanged therefor provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular we express no opinion on the tax treatment of the proposed merger of controlled into newco described in step iii above or the tax treatment of the date a merger of corp y with and into distributing procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this ruling plr-164351-01 letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction covered by this letter is completed under the power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely lewis k brickates acting chief branch office of associate chief_counsel corporate
